Case 1:17-cv-00273-LAP Document 114 Filed 03/16/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LIANHUA WENG, HAIHUA ZHAI,
SHIMIN YUAN, GUANGLI ZHANG,
CHENGBIN QIAN,

Plaintiffs,
~against-

KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., d/b/a Kung Fu
Little Steamed Buns Ramen, KUNG ORDER
FU DELICACY, INC., d/b/a Kung —
Fu Little Steamed Buns Ramen,
KUNG FU KITCHEN, INC., d/b/a
Kung Fu Little Steamed Buns
Ramen, “HE SONG, a/k/a Peter
Song, JOHN LIU, a/k/a Andy Liu,
ZHIMIN CHEN,

No. 17-CV-273 (LAP)

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

By no later than March 24, 2021, the parties shall confer
and submit a joint calculation of the damages based on the
jury’s verdict forms. By no later than March 18, the parties
shall confer and submit, by letter, a proposed briefing schedule
for any forthcoming motion for attorney’s fees and costs.

SO ORDERED.

Dated: March 16, 2021
New York, New York

Wael,

Senior United States District Judge

 

 

 
